Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151636                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151636
                                                                    COA: 324784
                                                                    Wayne CC: 12-011323-FH
  LARON JAMES GLENN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 2, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2016
           s0418
                                                                               Clerk